



Exhibit 10.1


No. X-      Performance Units
2019 PERFORMANCE UNIT AGREEMENT
This 2019 PERFORMANCE UNIT AGREEMENT (this “Agreement”) is between OCEANEERING
INTERNATIONAL, INC. (the “Company”) and ____________________ (the
“Participant”), an employee of the Company or one of its Subsidiaries, regarding
an award (this “2019 Performance Award”) of ____________________ units (the
“Performance Units”), each representing an initial notional value of $100, under
the SECOND AMENDED AND RESTATED 2010 INCENTIVE PLAN OF OCEANEERING
INTERNATIONAL, INC. (the “Plan”), awarded to the Participant effective
February 28, 2019 (the “Award Date”), and subject to the following terms and
conditions:
1.Relationship to Plan. This 2019 Performance Award is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined or otherwise specifically
provided herein, capitalized terms shall have the same meanings ascribed to them
under the Plan.
2.Determination of Final Value of Performance Units. Pursuant to, and subject
to, the terms and conditions set forth in this Agreement and the Plan, the
Company hereby grants to the Participant the Performance Units as set forth
above, with an initial notional value of $100, which assumes achievement of the
target level of performance (“Target”) as described on the “2019 Performance
Award: Goals and Measures” attached hereto as Schedule I (the “Goals and
Measures”); provided that, except as otherwise provided in this Agreement, the
final value (if any) of Performance Units (which may range from $0 to $200 per
unit), shall be determined based on the actual results for the period beginning
on January 1, 2019 and ending on December 31, 2021 (the “Performance Period”) in
accordance with the performance criteria set forth in the Goals and Measures.
The Participant’s rights with respect to the Performance Units shall be
forfeitable until the Performance Units vest in accordance with Paragraph 3.
3.Vesting. The Performance Units shall become vested as follows:
(a)General. On February 28, 2022 (the “Scheduled Vesting Date”), the Performance
Units shall vest, and the final value of the units shall be determined, based on
the extent to which the Company has satisfied the performance conditions set
forth in the Goals and Measures, provided that the Participant has continuously
remained in Service through such date.
(b)Retirement Age. If the Participant terminates Service prior to the Scheduled
Vesting Date and, as of such termination date, the Participant has obtained
Retirement Age, then the Performance Units shall vest pro rata and the final
value shall be based on the actual attainment of the performance conditions set
forth in the Goals and Measures, as determined following the close of the
Performance Period in accordance with the following schedule:


Exhibit 10.1    Page 1

--------------------------------------------------------------------------------




Date of Termination
Due to Retirement
Number of Vested
Performance Units
On or after December 15, 2019,
but prior to December 15, 2020
One-third
On or after December 15, 2020,
but prior to December 15, 2021
Two-thirds
On or after December 15, 2021
All

For the avoidance of doubt, if the Participant is of Retirement Age (as of the
termination date) and terminates Service prior to December 15, 2019, then this
2019 Performance Award shall be forfeited in full as of such termination date.
Performance Units that vest pursuant to this subparagraph (b) shall be settled
at the same time as Performance Units are to be settled pursuant to
subparagraph (a).
(c)Change of Control without Termination. If a Change of Control occurs prior to
the Scheduled Vesting Date and the Participant remains in continuous Service
through the Scheduled Vesting Date, then all of the Performance Units shall vest
as of the Scheduled Vesting Date and the final value of each Performance Unit
shall be equal to the Target value.
(d)Change of Control with Termination. Notwithstanding subparagraph (c) above,
if a Change of Control occurs prior to the Scheduled Vesting Date and the
Participant’s Service is terminated on or after the Change of Control (i) by the
Company or any successor to the Company for any reason or (ii) by the
Participant for Good Reason, then the Performance Units shall vest as of such
termination date and the final value of each Performance Unit shall be equal to
the Target value.
(e)Death or Disability. If the Participant’s Service is terminated prior to the
Scheduled Vesting Date due to the Participant’s death or Disability, then the
Performance Units shall vest as of such termination date and the final value of
each Performance Unit shall be equal to the Target value.
4.Forfeiture of 2019 Performance Award. If the Participant’s Service terminates
under any circumstances, except those provided in Paragraph 3 of this Agreement
or in any other written agreement between the Participant and the Company which
provides for vesting of Performance Units, all unvested Performance Units as of
the Service termination date shall be forfeited as of the Participant’s Service
termination date.
5.Settlement and Payment. Settlement of all Performance Units will be made by
payment in cash and shall be paid to the Participant in a lump sum as soon as
administratively practicable following the applicable vesting date determined
pursuant to Paragraph 3.
6.Definitions. For purposes of this Agreement:
(a)“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Participant’s inability
and its anticipated duration shall be


Exhibit 10.1    Page 2

--------------------------------------------------------------------------------




determined solely by a medical physician of the Participant’s choice to be
approved by the Company, which approval shall not be unreasonably withheld.
(b)“Good Reason” means the Participant terminates his or her employment with the
Company and its Subsidiaries within 30 days after:
(i)the Participant’s aggregate value of total annual compensation (including
salary, bonuses, long and short-term incentives, deferred compensation and award
of stock options, as well as all other benefits in force on the date immediately
prior to a Change of Control) as an employee of the Company or one of its
Subsidiaries is reduced to a value that is 95% or less of the value thereof on
the date immediately prior to the Change of Control, or
(ii)the Participant’s scope of work responsibility as an employee of the Company
or one of its Subsidiaries is materially reduced from that existing on the date
immediately prior to the Change of Control, or the Participant as an employee of
the Company or one of its Subsidiaries is requested to relocate more than 25
miles from his or her place of Service with the Company on the date immediately
prior to the Change of Control.
(c)“Retirement Age” means the earlier to occur of the Participant attaining:
(i)age 65 or more; or
(ii)age 60 or more with at least 15 years of continuous Service,
provided that the Participant has continuously remained in Service from the
Award Date until the earlier to occur of (i) or (ii).
(d)“Service” means employment with the Company or any of its Subsidiaries or
service as a member of the Board of Directors of the Company.
(e)“Specified Employee” means an employee identified by the Company as a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and the
applicable guidance issued thereunder.
7.Notices. Unless the Company notifies the Participant in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement or the Plan shall be in writing addressed to the Corporate Secretary
of the Company and shall be: (a) by registered or certified United States mail,
postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011; or (b) by hand
delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.Any such notice
shall be deemed effectively delivered or given upon receipt.
Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this 2019 Performance Award, notices shall instead be made pursuant to the
foregoing provisions at the then current address of the Company’s principal
executive offices.
Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the


Exhibit 10.1    Page 3

--------------------------------------------------------------------------------




United States mail, postage prepaid, addressed to the Participant at the address
specified at the end of this Agreement or at such other address as the
Participant hereafter designates by written notice to the Company.
8.Assignment of 2019 Performance Award. Except as otherwise permitted by the
Committee and as provided in the immediately following paragraph, the
Participant's rights under the Plan and this Agreement are personal, and no
assignment or transfer of the Participant's rights under and interest in this
2019 Performance Award may be made by the Participant other than by a domestic
relations order. This 2019 Performance Award is payable during his or her
lifetime only to the Participant, or in the case of the Participant being
mentally incapacitated, this 2019 Performance Award shall be payable to his or
her guardian or legal representative.
The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom this 2019 Performance Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such other form as may be prescribed by the
Committee; provided that no such designation shall be effective unless so filed
prior to the death of the Participant and no such designation shall be effective
as of a date prior to receipt by the Company. The Participant may change his or
her Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, this 2019 Performance Award, if any, will
pass to the designated Beneficiary and such person will be deemed the
Participant for purposes of any applicable provisions of this Agreement. If no
such designation is made or if the designated Beneficiary does not survive the
Participant’s death, this 2019 Performance Award shall pass to the Participant's
estate.
9.Withholding. The Company’s obligations under this Agreement shall be subject
to the satisfaction of all applicable withholding requirements including those
related to federal, state and local income and Service taxes (the “Required
Withholding”). The Company may withhold an appropriate amount of cash necessary
to satisfy the Participant’s Required Withholding, and deliver the remaining
amount of cash to the Participant, unless the Participant has made arrangements
with the Company for the Participant to deliver to the Company cash, check,
other available funds or shares of previously owned Common Stock for the full
amount of the Required Withholding by 5:00 p.m. Central Standard Time on the
date an amount is included in the income of the Participant. The amount of the
Required Withholding and the number of shares of previously owned Common Stock
to satisfy the Participant’s Required Withholding shall be based on the Fair
Market Value of the shares on the date prior to the applicable date of income
inclusion.
10.Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
in Paragraph 7 of this Agreement.
11.No Service Guaranteed. No provision of this Agreement shall confer any right
upon the Participant to continued Service with the Company or any Subsidiary.
12.Code Section 409A Compliance. The Performance Units granted under this
Agreement are intended to comply with or be exempt from Section 409A of the Code
and related regulations and Treasury pronouncements (“Section 409A”), and
ambiguous provisions of this


Exhibit 10.1    Page 4

--------------------------------------------------------------------------------




Agreement, if any, shall be construed and interpreted in a manner consistent
with such intent. If any provision of this Agreement would result in the
imposition of an additional tax under Section 409A, that provision will be
reformed to avoid imposition of the additional tax. If the Participant is a
Specified Employee on the date on which the Participant has a “separation from
service” (other than due to death) within the meaning of Treasury Regulation
§ 1.409A‑1(h), any Performance Units settled on account of a separation from
service that is deferred compensation subject to Section 409A shall be paid or
settled on the earliest of (1) the first business day following the expiration
of six months from the Participant’s separation from service, (2) the date of
the Participant’s death, or (3) such earlier date as complies with the
requirements of Section 409A.
13.Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas, excluding any choice of law
provision thereof that would result in the application of the laws of any other
jurisdiction.
14.Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.
15.Entire Agreement. This Agreement, together with the applicable provisions of
the Plan, constitute the entire agreement of the Company and the Participant
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, regarding the subject matter hereof.
[Signature Page Follows]


Exhibit 10.1    Page 5

--------------------------------------------------------------------------------




 
OCEANEERING INTERNATIONAL, INC.
 
 
 
 
 
Award Date:
 
 
By:
 
 
 
David K. Lawrence
 
 
Senior Vice President, General Counsel
 
 
and Secretary

The Participant hereby accepts the foregoing 2019 Performance Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.
 
 
PARTICIPANT:
 
 
 
Date:
 
 
 
 
 
 
 
 
Participant’s Address:
 
 
 
 
 
 
 
 
 





Exhibit 10.1    Page 6

--------------------------------------------------------------------------------





SCHEDULE I TO 2019 PERFORMANCE
UNIT AGREEMENT
2019 Performance Award: Goals and Measures
I.    Definitions
(i)“Adjusted EBITDA” means EBITDA adjusted to remove the net impact of foreign
currency gains and losses and sales of fixed assets and investments resulting in
gains or losses included in the Company’s consolidated statement of operations
for the year ending December 31, 2019.
(ii)“Beginning Price” means the average closing price of a share of Common Stock
for the 30 consecutive trading day period prior to the first day of the
Performance Period.
(iii)“Comparison Companies” means each Peer Group Company as of the last day of
the Performance Period; provided, however, that such company has continuously
been a publicly listed company on a national securities exchange or quotation
service during the Performance Period.
(iv)“Cumulative Adjusted EBITDA” means the sum of the Adjusted EBITDA amounts
for each of the three calendar years in the Performance Period.
(v)“Dividends” means the sum of all ordinary and extraordinary dividends paid
during the Performance Period with respect to the applicable share of Common
Stock.
(vi)“EBITDA” means an amount equal to Net Income (Loss) plus (or minus) Net
Interest Expense (Income), plus consolidated provisions for income taxes (or
minus benefit from income taxes), plus consolidated depreciation and
amortization. Each component of EBITDA shall be obtained directly from the
audited consolidated financial statements of the Company and its Subsidiaries
for the applicable year.
(vii)“Ending Price” means the average closing price of a share of common stock
for the 30 consecutive trading day period including and prior to the last day of
the Performance Period.
(viii)“Final Value” means the final value per Performance Unit as calculated in
accordance with this Schedule I as provided below.
(ix)“Interest Expense” means the consolidated interest expense, net of amounts
capitalized, of the Company and its Subsidiaries, as reflected in the audited
consolidated financial statements of the Company and its Subsidiaries for the
applicable calendar year.
(x)“Interest Income” means the consolidated interest income of the Company and
its Subsidiaries, as reflected in the audited consolidated financial statements
of the Company and its Subsidiaries for the applicable calendar year.
(xi)“Net Income (Loss)” means net income (loss) of the Company and its
Subsidiaries, as reflected in the audited consolidated financial statements of
the Company and its Subsidiaries for the applicable calendar year.


Exhibit 10.1    Page 7

--------------------------------------------------------------------------------




(xii)“Net Interest Expense (Income)” means the difference between (i) Interest
Expense and (ii) Interest Income for the applicable calendar year.
(xiii)“Peer Group Companies” means the following companies: Aker Solutions ASA;
Bristow Group Inc.; Diamond Offshore Drilling, Inc.; Dril-Quip, Inc.; Ensco plc;
Forum Energy Technologies, Inc.; Frank’s International N.V.; Fugro N.V.; Helix
Energy Solutions Group, Inc.; Helmerich & Payne, Inc.; McDermott International,
Inc.; Noble Corporation plc; Oil States International, Inc.; Subsea 7 S.A.;
Superior Energy Services, Inc.; TechnipFMC plc; and Transocean Ltd.
(xiv)“Total Shareholder Return” or “TSR” means a fraction, the numerator of
which is the Ending Price plus Dividends minus the Beginning Price, and the
denominator of which is the Beginning Price.
II.    Calculation of Performance Unit Final Value
Cumulative Adjusted EBITDA. The Cumulative Adjusted EBITDA attainment level
shall be determined as follows:
Threshold Level:    $____
Target Level:    $____
Maximum Level:    $____
Cumulative Adjusted EBITDA shall be weighted eighty percent (80%) in the
calculation of the Final Value and shall contribute to the Final Value as
follows:
 
Cumulative Adjusted EBITDA (80% of Final Value)
 
Goal
Payout
Contribution Value
Threshold
$____
50%
$40
Target
$____
100%
$80
Maximum
$____
200%
$160

Relative TSR. The Total Shareholder Return of the Company and of the Comparison
Companies shall be calculated and certified by the Committee. The percentile
ranking of the Company’s Total Shareholder Return as compared to the Total
Shareholder Return of each Comparison Company shall determine the Final Value
for relative TSR as follows:
Threshold Level:    30th Percentile
Target Level:    50th Percentile
Maximum Level:    Above 90th Percentile
If, during the Performance Period, any Comparison Company declares bankruptcy or
initiates (or becomes subject to) a similar proceeding as a debtor due to
insolvency, then, for the purposes of ranking the Comparison Companies and the
Company, such Comparison Company shall be ranked last. If, during the
Performance Period, any Comparison Company is party to a merger, acquisition


Exhibit 10.1    Page 8

--------------------------------------------------------------------------------




or disposition and such event, in the Committee’s determination, has
significantly altered the Comparison Company, then the Committee may in its
discretion remove the Comparison Company from the relative TSR calculation;
provided, however, that no additional company shall be substituted. Regardless
of the actual Final Value determined in accordance with this Schedule I, if the
Company’s Total Shareholder Return during the Performance Period is negative,
the relative TSR shall not exceed the target level.
Relative TSR shall be weighted twenty percent (20%) in the calculation of the
Final Value and shall contribute to the Final Value as follows:
 
Relative TSR (20% of Final Value)
 
Goal
Payout
Contribution Value
Threshold
30th percentile
50%
$10
Target
50th percentile
100%
$20
Maximum
Above 90th percentile
200%
$40

Final Value. The aggregate value of Performance Units that shall vest as of the
Scheduled Vesting Date shall be equal to the product of (i) the number of
Performance Units, multiplied by (ii) the Final Value. The Final Value shall be
equal to the sum of the contribution value attributed to the level achieved for
each of Cumulative Adjusted EBITDA and relative TSR. In no event shall the Final
Value exceed $200 per Performance Unit. If the performance ranking is below
threshold for both Cumulative Adjusted EBITDA and relative TSR, the Final Value
shall be zero. The Final Value shall be determined in accordance with the tables
above for each of Cumulative Adjusted EBITDA and relative TSR with interpolation
between the specified levels.




Exhibit 10.1    Page 9

--------------------------------------------------------------------------------





EXHIBIT A TO 2019
PERFORMANCE UNIT AGREEMENT
Designation of Beneficiary
I, the undersigned individual (the “Participant”), hereby declare that upon my
death, ____________________ (the “Beneficiary”) who is my ____________________
(relationship) and who resides at ____________________ (address), will be
entitled to the 2019 Performance Award which may become payable under the Plan
(if any) and all other rights accorded the Participant under the Participant’s
2019 Performance Unit Agreement (capitalized terms used but not defined herein
have the respective meanings assigned to them in such agreement).
It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve to the Participant’s estate.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.
PARTICIPANT:
_________________________________
_________________________________
_________________________________
Date


Exhibit 10.1    Page 10